DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 14, 2021 has been entered.

Status
This instant application No. 16/082051 has claims 1-3, 5-11, and 13-15 pending.
Claims 4 and 12 has been cancelled.  

Priority
Applicant did claim for foreign priority to PCT/KR2017/001949 filed on February 22, 2017, followed by further foreign priority to KR10-2016-0026627 filed March 4, 2016. 
The Foreign filing date is proper (within 30-month range). Effective filing date is March 4, 2016.

Claim Objections
Claims 10, 14, and 15 have been objected for the following reasons: minor informalities. 
Claim 10 – replace comma (,) with a semicolon (;)
Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage; and 
a processor configured to: 
in response to a user input, parse service application source code comprising event application source code for a plurality of different events; 
control the storage to store the parsed service application source code; 
in response to receiving an event selection for a first event of the plurality of different events, identify first event application source code for the first event, from the parsed service application source code stored in the storage;[[,]] and 
control the communicator to transmit the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses.  
Claim 15 – replace comma (,) with a semicolon (;)
“Claim 15 (Currently Amended): An application executing system comprising: 
a first electronic apparatus comprising: 
a first communicator; and 
a first processor configured to: 
control the first communicator to receive an event selection for selecting an event;[[,]] and 
control the first communicator to transmit service request information for a service, the service request information comprising event information and event application source code, the service request information corresponding to the event selected by the event selection, and the event application source code corresponding to source code for the event parsed from service application source code for an application for the first service; and 
a second electronic apparatus comprising: 
a second communicator; and 
a second processor configured to: 
control the second communicator to receive the service request information from the first electronic apparatus;[[,]] 
generate binary execution data based on the event application source code, execute the ;[[,]] and 
control the second communicator to transmit the control signal.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 10 is recited below: 
“(Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage; and 
a processor configured to: 
in response to a user input, parse service application source code comprising event application source code for a plurality of different events; 
control the storage to store the parsed service application source code; 
in response to receiving 
control the communicator to transmit the first event application source code together with a request for a”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 10 is an electronic apparatus or machine.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites steps to: 
“Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
…
a processor configured to: 
in response to a user input, parse service application source code comprising event application source code for a plurality of different events; 
…
in response to receiving an event selection for a first event of the plurality of different events, identify first event application source code for the first event, from the parsed service application source code stored in the storage, and  …” 
The abstract idea in this claim is namely a Mental Process.
The mental process recited herein is one with limitations to parse application source code, in response to a user input, and identify an item, namely first event application source code for the first event, in response to receiving an event selection for a first event. A processor or generic processing component performing these mental steps. That is, other than reciting “a processor configured to” complete the mental steps, nothing in the claim element precludes the step from practically being performed the human mind. For “a processor configured to … in response to a user input, parse service application source code” and then “in response to receiving an event selection for a first event of the plurality of different events, identify first event application source code for the first event”, in the context of this claim, this encompasses one human that parses service application source code and identifies an event application source code item for the first event. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
claim 10 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
“Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage; and 
a processor configured to: 
…
control the storage to store the parsed service application source code; 
…
control the communicator to transmit the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses.”
As recited in Step 2A, Prong One, a processor is a generic processing entity. 
Additional limitations include both a communicator and a storage are additional generic computing components. Given the mental process established in Step 2A, Prong One, these components are technology components that lack subject matter to integrate into a practical application. These two generic components are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Next, a processor is recited as performing additional steps to: 
“control the storage to store the parsed service application source code;” and 
“control the communicator to transmit the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses”.

The processor (see Step 2A) which performs the mental steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to control to store and  control the communicator to transmit) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of the communicator, the storage, and the 
Listed below are the limitations again:
“Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage; and 
a processor configured to: 
…
control the storage to store the parsed service application source code; 
…
control the communicator to transmit the first event application source code together with a request for a ”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A “communicator”, as claimed by Applicant, performs well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, supported under Berkheimer Option 1 – Statement(s) by Applicant. Applicant specification discloses that a communicator is disclosed as a generic component within one electronic apparatus that communicates with other electronic apparatuses, and a communicator can be materialized by various well-known communication methods, such as near field 
A “storage”, as claimed by Applicant, is a generic storage component represented as part of an abstract idea.  
A “processor”, as claimed by Applicant, performs mere instructions to implement an abstract idea on a computer.  
A step by the processor to “control the storage to store the parsed service application source code”, as claimed by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., mere storage of source code in conjunction with a law of nature or abstract idea.
A step by the processor to “control the communicator to transmit the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses”, as claimed by Applicant, performs a well-understood, routine, conventional step previously known to the industry, specified at a high level of generality, to the judicial exception, supported under Berkheimer Option 3 – Publication(s) by Applicant.
Prior art of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather) teaches that a processor performs a step to control the communicator [0034] to transmit the first event/trigger-based application source code together with a request [0087-0089, 0093, 0101-0104, 0110-0117; FIG. 4E, all Elements] during a deployment phase [0094] for a service provided by a first external electronic apparatus, e.g. a “Gateway service” [0067] of a plurality of external electronic apparatuses/gateways [0079; FIG. 3, Elements 110, 120, 310, 330, and 340].
Fairweather, this indicates that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more and this claimed subject matter is ineligible.
Further amendment is required, in order to make the subject matter eligible.
Dependent claim 11 is further rejected as it fails to cure deficiencies in the abstract idea of the independent claims.
For limitations of claim 11, the following is recited:
wherein the event application source code is stored in the storage in association with the corresponding event. 
The additional limitations can be interpreted as source code stored in storage, the source code being in association with the corresponding event. 
Considering the claimed subject matter in claim 11, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Fairweather teaches that the event application source code is stored in the storage [Abstract; 0008], e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008], in association with the corresponding event, e.g. “a trigger construct comprising a trigger condition and a body” [0008].
Fairweather, they indicate that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more.
Independent claim 13 is recited below: 
“(Currently Amended): A method of controlling an electronic apparatus configured to control a service provided by an external electronic apparatus, the method comprising: 
in response to a user input, parsing service application source code comprising event application source code for a plurality of different events; 
storing the parsed service application source code; 
in response to receiving an event selection for a first event of the plurality of different events, identifying first event application source code for the first event, from the stored parsed service application source code; and 
transmitting the first event application source code together with a request for a service provided by a ”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 13 is a method or process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites steps of: 
Currently Amended): A method of controlling an electronic apparatus c  onfigured to control a service provided by an external electronic apparatus, the method comprising: 
in response to a user input, parsing service application source code comprising event application source code for a plurality of different events; 
…
in response to receiving an event selection for a first event of the plurality of different events, identifying first event application source code for the first event, from the stored parsed service application source code; … ”
The abstract idea in this claim is namely a Mental Process.
The mental process recited herein is one with limitations to parse application source code, in response to a user input, and identify an item, namely first event application source code for the first event, in response to receiving an event selection for a first event. As drafted, these steps represent activity that, under its broadest reasonable interpretation, covers performance of the limitation by a human mind. For example, the human mind can parse tokens of service application source code and identifies an event application source code item for the first event.  
	The claim further recites an external electronic apparatus, which is a generic computing component in this claim scope. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
claim 13 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
“(Currently Amended): A method of controlling an electronic apparatus c  onfigured to control a service provided by an external electronic apparatus, the method comprising: 
storing the parsed service application source code; 
…
transmitting the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses.”
The “storing” step performs insignificant extra solution activity to store parsed application service application source code in the storage provided by an external electronic apparatus. Given the claim limitation in its broadest, reasonable interpretation, this amounts no more than insignificant extra-solution activity. This only recites a storage step, with consideration that the parsed service application source code comprises event application source code stored in the storage for each of a plurality of different events. 
The “transmitting” step also performs insignificant extra solution activity that controls the service provided by a first external electronic apparatus of a plurality of external electronic apparatuses.
 Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of the communicator and the processor are considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again:
“(Currently Amended): A method of controlling an electronic apparatus c  onfigured to control a service provided by an external electronic apparatus, the method comprising: 
storing the parsed service application source code; 
…
transmitting the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A step of “storing the parsed service application source code”, as claimed by Applicant, represents insignificant extra-solution activity added to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea.
A step of “transmitting the first event application source code together with a request for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses”, as claimed by Applicant, performs a well-understood, routine, conventional step previously known to the industry, specified at a high level of generality, to the judicial exception, supported under Berkheimer Option 3 – Publication(s) by Applicant.
Prior art of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather) teaches transmitting the first event/trigger-based application source code together with a request for a service [0087-0089, 0093, 0101-0104, 0110-011 ; FIG. 4E, all Elements] during a deployment phase [0094] provided by a first external electronic apparatus, e.g. a “Gateway service” [0067] of a plurality of external electronic apparatuses/gateways [0079; FIG. 3, Elements 110, 120, 310, 330, and 340].
Given this example in Fairweather, they indicate that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more and this claimed subject matter is ineligible.
Further amendment is required, in order to make the subject matter eligible.
Dependent claim 14 is further rejected as it fails to cure deficiencies in the abstract idea of the independent claims.
For limitations of claim 14, the following is recited:
wherein the event application source code is stored in associated with the corresponding event.

Considering the claimed subject matter in claim 14, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Fairweather teaches that the event application source code is stored in the storage [Abstract; 0008], e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008], in association with the corresponding event, e.g. “a trigger construct comprising a trigger condition and a body” [0008].
Given this example in Fairweather, they indicate that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more.
Further amendment is required, in order to make the subject matter eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, it is also rejected because the limitation of “the corresponding event” has a lack of antecedent basis because claim scope of claim 11 does not indicate which event from “different events”, recited in claim 10, is being referred to. 
It is recommended that Applicant establish antecedent basis between subject matter of claims 10 and 11.
Regarding claim 14, the limitation is indefinite because of the word “associated”. Recited below is the claim language: 
“wherein the event application source code is stored in associated with the corresponding event”
With respect to the boldfaced-italicized section, it is unclear what “stored in associated” in associated means. This language is improper in substance and makes it difficult to source how the event application source code is stored. 
It is recommended that Applicant modify this claim language.
Regarding claim 14, the limitation is also indefinite because “the corresponding event” has a lack of antecedent basis because claim scope of claim 14 does not indicate which event from “different events”, recited in claim 13, is being referred to. 
It is recommended that Applicant establish antecedent basis between subject matter of claims 13 and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (Pub. No. US2013/0232255; hereinafter Fukui) in view of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather).
Regarding claim 1, Fukui discloses the following: 
An electronic apparatus comprising: 
a communicator configured to communicate with a plurality of external electronic apparatuses; 
(Fukui teaches a communicator configured to communicate with a plurality of external electronic apparatuses, e.g. “The sensor node 210 is a communication terminal with a sensor” [0068])
and 
a processor configured to: 
control the communicator to receive first service request information for a first service from a first external electronic apparatus of the plurality of external electronic apparatuses, 
(Fukui teaches controlling the communicator to receive first service request information for a first service “module” from a first external electronic apparatus such as a server node of the plurality of external electronic apparatuses, e.g. “The module receiver 212 receives a module from the server node 110. The module received by the module receiver 212 is output to the module execution unit 213 that controls the execution of the module” [0144-0147])
generate first binary execution data based on the received first event application source code; 
(Fukui discloses a processor configured to generate first binary execution data [0076-0080] based on the received first event application source code [0076-0080, 0144-0147], e.g. “Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
execute the first binary execution data to generate a first control signal for performing the first service; and 
(Fukui discloses executing the first binary execution data [0080, 0094; FIG. 3, All Elements], e.g. “the binary code of the modules are stored” [0080] and “executes a module installed on the server node 110” [0094], to generate/output a first control signal for performing the first service [0145], e.g. “If the module is installed on the sensor node 210, the module execution unit 213 processes the event by executing the module. The module execution unit 213 then outputs to the event transmitter 214 data processed by the module as a new event” [0145])

However, Fukui does not disclose the following:
(1)	the first service request information comprising first event information and first event application source code, the first event information corresponding of a first event received by the first external electronic apparatus and the source code for the first event external electronic apparatus; 
(2)	control the communicator to transmit the first control signal.  
Fairweather.
(1) (Fairweather discloses the first service request information comprising first event information and first event application source code/script [0087-0089, 0093, 0101-0104; FIG. 4E, all Elements], the first event information or trigger construct [0079, 0155] corresponding to a selection of a first event/trigger [0088; FIG. 4C, All Elements] received by the first external electronic apparatus or gateway [0010] and the first event application source code corresponding to source code for the first event parsed [0079, 0286] from first service application source code for a first application [0101-0104, 0110-0117; FIG. 4E, all Elements] for the first service stored in the first external electronic apparatus [0008, 0090, 0123], e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008])
(2) (Fairweather discloses controlling the communicator, e.g. “For script execution environments 150 executing within a gateway 120, communications will normally be with controller 130 of that gateway 120” [0711], to transmit the first control signal [0079; 0633; Claim 1 of Fairweather], e.g. “controlling behaviors on remote gateways 120 by reading and/or writing data in the data architecture for gateways 120 and/or devices” [0079] and “each of the one or more gateways comprises at least one hardware processor, one or more drivers, wherein each of the one or more drivers communicates with at least one of the one or more physical devices using a communication protocol to read, write, or read and write device properties of the physical device” [Claim 1 of Fairweather])
A prima facie case of obviousness can be established by applying teachings Fairweather to the electronic apparatus disclosed by Fukui. According to Fairweather, it has been suggested that scripts of Fairweather can be sent over as a request of Fukui, which includes source code and event information of Fairweather with motivation to apply these teachings as suggested.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “platform 110 may activate the selected script on the select gateway(s), via communication with controller 130 and/or script execution environment 150” [0104 – Fairweather].
Regarding claim 2, Fukui in view of Fairweather discloses the following: 
wherein the first service application source code comprises a script file.  
(Fukui teaches that the first service application source code [0079] that comprises a script file, e.g. “the module is a script language, text data in which a script is described may be stored” [0080])
Regarding claim 3, Fukui in view of Fairweather discloses the following: 
wherein the electronic apparatus is provided as an internal component of at least one of the plurality of external electronic apparatuses.  
***EXAMINER’S INTERPRETATION:
“The electronic apparatus is provided internally within one of the external electronic apparatus”
(Fukui teaches that the electronic apparatus is provided as an internal component of at least one the plurality of external electronic apparatuses, e.g. “The following discussion is based on the premise that the gateway node 310X arranged at the home X is a home gateway, and that the gateway node 310Y arranged at the home Y is a mobile gateway” [0131])
Regarding claim 5, Fukui in view of Fairweather discloses the following: 
further comprising: 
storage configured to store second service application source code for a second application, and 
Fukui discloses storage configured to store second service application source code for a second application [0080])
wherein the processor is configured to: 
control the communicator to receive second service request information from a second external electronic apparatus of the plurality of external electronic apparatuses different from the first external electronic apparatus, 
(Fukui teaches controlling the communicator to receive second service request information from a second external electronic apparatus [0144] of the plurality of external electronic apparatuses different from the first external electronic apparatus [0131-0133] – such as one of the devices within [FIG. 13, HOME Y])
generate second binary execution data based on the second event application source code, and 
(Fukui teaches generating second execution data [0080, 0150-0154] base on the second event application source code [0128-0129, 0146-0147]. 
Please see relevant evidence below: 
“The module receiver 312 receives a module from the server node 110. The module received by the module receiver 312 is output to the module execution unit 313 that controls the execution of the module” [0153] 
“Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
execute the second binary execution data to generate a second control signal for performing the second service; and 
(Fukui teaches executing the second binary execution data [0080, 0094; FIG. 3, All Elements] to generate a second control signal for performing the second service [0145])

However, Fukui does not disclose the following:
(1)	the second service request information comprising second event information, which corresponds to a second event selection received by the second external electronic apparatus, 
(2)	control parsing of 
(3)	control the communicator to transmit the second control signal.  
Nonetheless, this feature would have been made obvious, as evidenced by Fairweather.
(1) (Fairweather discloses the second service request information comprising second event information [0087-0089, 0093, 0101-0104; FIG. 4E, all Elements], which corresponds to a second event selection – from selected input [0092] – received by the second external electronic apparatus/gateway to be updated [0092])
(2) (Fairweather teaches a control for parsing of the second service application source code [0338-0340] by “a second compiler parser (e.g., implementing compiler 220) is created” [0337] for second event application source code/script for the second event [0111]; see a second one of the events listed in FIG. 4E, all Elements]. 
Further evidence of the second event script for the second event is represented as one of the “triggers based on a device group” [0111]. Furthermore, Table 3 provides evidence that “a script illustrates the use of triggers and the threading model” [Table 3 between 0244 and 0245].
(3) (Fairweather teaches controlling the communicator to transmit the second control signal [0553, 0631], e.g. “The low-level driver code simply reads and writes values, as, where, and when it is requested to do so with all parameters required by the transport being supplied by physical/logical layer” [0631])
Fairweather can be combined with a second one of the electronic apparatuses of Fukui, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “All of its property types are known and can be written into the lDev by the rest of the system via driver layer 164” [0644 – Fairweather].
Regarding claim 6, Fukui in view of Fairweather discloses the following: 
wherein the first service comprises control of at least one second external electronic apparatus among the plurality of external electronic apparatuses, different from the first external electronic apparatus.  
(Fukui teaches that the first service of “data compression” [0318] comprises control of at least one second external electronic apparatus or upper node [0318] among the plurality of external electronic apparatuses, e.g. “If the transmission control information includes a setting to perform data compression (yes in step S902), the sensor node 250 compresses the event data (step S903), and transmits the compressed event data to the upper node (step S904)” [0318], different from the first external electronic apparatus cited as a “sensor node” [0318])
Regarding claim 7, Fukui in view of Fairweather discloses the following: 
wherein the at least one second external electronic apparatus comprises a plurality of second electronic apparatuses, and the electronic apparatus comprises a plurality of electronic apparatuses to which the plurality of second external electronic apparatuses are distributively connected.  
(Fukui teaches that the at least one second external electronic apparatus comprises a plurality of second electronic apparatuses, cited as upper nodes [0176, 0182], and the electronic apparatus comprises a plurality of electronic apparatuses, cited as lower nodes [0176, 0181-0182], to which the plurality of The server node 110 of the embodiment installs the module on the lowest node of the upper nodes. The server node 110 of the embodiment may install the module on a node closest to the occurrence node from among the nodes where the events aggregated by the module concentrate. The server node 110 may appropriately install the modules in a distributed fashion” [0182])
Regarding claim 8, this is rejected on the same basis as claim 1, with teachings of Fukui in view of Fairweather. 
Regarding claim 9, Fukui in view of Fairweather discloses the following: 
further comprising: 
storing second service application 
(Fukui teaches storing second service application source code for a second application [0080])
controlling the communicator to receive second service request information from a second external electronic apparatus of the plurality of external electronic apparatuses different from the first external electronic apparatus, 
(Fukui teaches controlling the communicator to receive second service request information from a second external electronic apparatus [0144] of the plurality of external electronic apparatuses different from the first external electronic apparatus [0131-0133] – such as one of the devices within [FIG. 13, HOME Y])
generating second binary execution data based on the second event application source cod
(Fukui teaches generating second binary execution data [0080, 0150-0154] based on the second event application source code [0128-0129, 0146-0147]. 
Please see relevant evidence below: 
“The module receiver 312 receives a module from the server node 110. The module received by the module receiver 312 is output to the module execution unit 313 that controls the execution of the module” [0153] 
“Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
executing the second binary execution data to generate a second control signal for performing the second service; and 
(Fukui teaches executing the second binary execution data [0080, 0094; FIG. 3, All Elements] to generate a second control signal for performing the second service [0145]. 
Please see relevant evidence below: 
“The module receiver 312 receives a module from the server node 110. The module received by the module receiver 312 is output to the module execution unit 313 that controls the execution of the module” [0153] 
“Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])

However, Fukui does not disclose the following:
(1)	the second service request information comprising second event information, which corresponds to a second event selection received by the second external electronic apparatus; 
(2)	control parsing of 
(3)	controlling the communicator to transmit the second control signal.  
Fairweather.
(1) (Fairweather discloses the second service request information comprising second event information [0087-0089, 0093, 0101-0104; FIG. 4E, all Elements], which corresponds to a second event selection – from selected input [0092] – received by the second external electronic apparatus/gateway to be updated [0092])
(2) (Fairweather teaches a control for parsing of the second service application source code [0338-0340] by “a second compiler parser (e.g., implementing compiler 220) is created” [0337] for second event application source code/script for the second event [0111]; see a second one of the events listed in FIG. 4E, all Elements]. 
Further evidence of the second event script for the second event is represented as one of the “triggers based on a device group” [0111]. Furthermore, Table 3 provides evidence that “a script illustrates the use of triggers and the threading model” [Table 3 between 0244 and 0245].
(3) (Fairweather teaches controlling the communicator to transmit the second control signal [0553, 0631], e.g. “The low-level driver code simply reads and writes values, as, where, and when it is requested to do so with all parameters required by the transport being supplied by physical/logical layer” [0631])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
The prima face case of obviousness would have been the same as that of claim 5.
Claim(s) 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (Pub. No. US2013/0232255; hereinafter Fukui) in view of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather).
Regarding claim 10, Fukui discloses the following: 
(Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
(Fukui teaches a communicator or “communication unit” configured to communicate with a plurality of external electronic apparatuses [see Claim 9 of Fukui], e.g. “a communication unit that communicates with a sensor network connected to a plurality of nodes that includes a sensor node that transmits a detected event, and an intermediate node that relays the event” [see Claim 9 of Fukui])
a storage; and 
(Fukui discloses a storage, e.g. “module storage unit” [0079]) 
a processor configured to: (see Fukui which discloses [Claim 9 of Fukui])
in response to a user input, parse service application source code comprising event application source code for a plurality of different events; 
(Fukui teaches in response to a user input, e.g. “a definition of the uploaded module via a terminal device used by the developer” [0076], parse service application source code comprising event application source code [0069, 0076, 0080] for a plurality of different events [0093-0095])
control the storage to store the parsed service application source code; 
(Fukui teaches controlling the storage to store the parsed service application source code [0079-0080], e.g. “binary codes are associated with four module identifiers: "temperature alert", "average temperature calculation", "average humidity calculation", and "discomfort index calculation". The "temperature alert" is a module identifier for a module that emits an alert if the temperature becomes equal to or higher than a specific value. If the "temperature alert" module is installed on a lower node, an event transmitted from the lower node to the server node 110 is filtered. The "average temperature calculation" is the module identifier of a module that calculates the average value of temperatures during a specific period of time, and "average 

However, Fukui does not disclose the following:
(1)	in response to receiving stored in the storage, and 
(2)	control the communicator to transmit the first event application source code together with a request for a of a plurality of external electronic apparatuses.  
Nonetheless, this feature would have been made obvious, as evidenced by Fairweather.
(1) (Fairweather teaches, in response to receiving an event selection for a first event of the plurality of different events, identifying first event application source code for the first event [0087-0089, 0093, 0101-0104, 0110-0117; FIG. 4E, all Elements], from the parsed service application source code [0079, 0286] stored in the storage, e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008])
(2) (Fairweather teaches controlling the communicator [0034] to transmit the first event/trigger-based application source code together with a request [0087-0089, 0093, 0101-0104, 0110-0117; FIG. 4E, all Elements] during a deployment phase [0094] for a service provided by a first 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
The prima face case of obviousness would have been the same as that of claim 1.
Regarding claim 11, Fukui in view of Fairweather discloses the following: 
wherein the event application source code is stored in the storage in association with the corresponding event.  
(Fairweather discloses that the event application source code is stored in the storage [Abstract; 0008], e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008], in association with the corresponding event, e.g. “a trigger construct comprising a trigger condition and a body” [0008])
This disclosure of Fairweather can be combined with the event application source code of Fukui.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable results would be “storing and retrieving scripts in the base scripting language (either created in the base scripting language or converted from an output of the scripting GUI) within the file system of each gateway 120” [0324 – Fairweather].
Regarding claim 13, Fukui discloses the following: 
(Currently Amended): A method of controlling an electronic apparatus c  onfigured to control a service provided by an external electronic apparatus, the method comprising: 
in response to a user input, parsing service application source code comprising event application source code for a plurality of different events; 
(Fukui teaches in response to a user input, e.g. “a definition of the uploaded module via a terminal device used by the developer” [0076], parsing service application source code comprising event application source code [0069, 0076, 0080] for a plurality of different events [0093-0095])
storing the parsed service application source code; 
(Fukui teaches storing the parsed service application source code [0079-0080], e.g. “binary codes are associated with four module identifiers: "temperature alert", "average temperature calculation", "average humidity calculation", and "discomfort index calculation". The "temperature alert" is a module identifier for a module that emits an alert if the temperature becomes equal to or higher than a specific value. If the "temperature alert" module is installed on a lower node, an event transmitted from the lower node to the server node 110 is filtered. The "average temperature calculation" is the module identifier of a module that calculates the average value of temperatures during a specific period of time, and "average humidity calculation" is the module identifier of a module that calculates the average humidity during the specific period of time. The "discomfort index" is a module identifier for a module that calculates a discomfort index from the average temperature and the average humidity. If the modules "average temperature calculation", "average humidity calculation", and "discomfort index" are installed on lower nodes, the events transmitted from the lower node to the server node 110 are aggregated” [0080])

However, Fukui does not disclose the following:
(1)	in response to receiving an event selection for a first event of the plurality of different events, identifying first event application source code for the first event, from the stored parsed service application source code; and 
(2)	transmitting the first event application source code together with a request for a of a plurality of external electronic apparatuses.  
Nonetheless, this feature would have been made obvious, as evidenced by Fairweather.
(1) (Fairweather teaches, in response to receiving an event selection for a first event of the plurality of different events, identifying first event application source code for the first event [0087-0089, 0093, 0101-0104, 0110-0117; FIG. 4E, all Elements], from the parsed service application source code [0079, 0286] stored in the storage, e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008])
(2) (Fairweather teaches controlling the communicator [0034] to transmit the first event/trigger-based application source code together with a request [0087-0089, 0093, 0101-0104, 0110-0117; FIG. 4E, all Elements] during a deployment phase [0094] for a service provided by a first external electronic apparatus, e.g. a “Gateway service” [0067] of a plurality of external electronic apparatuses/gateways [0079; FIG. 3, Elements 110, 120, 310, 330, and 340])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
The prima face case of obviousness would have been the same as that of claim 1.
Regarding claim 14, Fukui in view of Fairweather discloses the following: 
wherein the event application source code is stored in associated with the corresponding event.  
(Fairweather teaches that the event application source code is stored in the storage [Abstract; 0008], e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008], in association with the corresponding event, e.g. “a trigger construct comprising a trigger condition and a body” [0008])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
The prima face case of obviousness would have been the same as that of claim 11.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (Pub. No. US2013/0232255; hereinafter Fukui) in view of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather).
Regarding claim 15, Fukui discloses the following: 
(Currently Amended): An application executing system comprising: 
a first electronic apparatus comprising: 
a first communicator; and 
(Fukui teaches a communicator or “communication unit” configured to communicate with a plurality of external electronic apparatuses [see Claim 9 of Fukui], e.g. “a communication unit that communicates with a sensor network connected to a plurality of nodes that includes a sensor node that transmits a detected event, and an intermediate node that relays the event” [see Claim 9 of Fukui])
a second electronic apparatus comprising: 
 	a second communicator; and 
(Fukui teaches a communicator configured to communicate with a plurality of external electronic apparatuses, e.g. “The sensor node 210 is a communication terminal with a sensor” [0068])
a second processor configured to: 
	control the second communicator to receive the 
(Fukui discloses a processor to control the second communicator to receive service request information for a first service “module” from a first external electronic apparatus such as a server node of the plurality of external electronic apparatuses, e.g. “The module receiver 212 
	generate 
(Fukui discloses a processor configured to generate binary execution data [0076-0080] based on the received first event application source code [0076-0080, 0144-0147], e.g. “Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
	execute the 
(Fukui discloses a processor configured to execute the first binary execution data [0080, 0094; FIG. 3, All Elements], e.g. “the binary code of the modules are stored” [0080] and “executes a module installed on the server node 110” [0094], to generate/output a first control signal for performing the first service [0145], e.g. “If the module is installed on the sensor node 210, the module execution unit 213 processes the event by executing the module. The module execution unit 213 then outputs to the event transmitter 214 data processed by the module as a new event” [0145])

However, Fukui does not disclose the following:
a first processor configured to: 
(1)	control the first communicator to transmit and event application source code, the service request information corresponding selected by the event selection, and the corresponding to source code for the event 
(2)	control the second communicator to transmit the control signal.
Nonetheless, this feature would have been made obvious, as evidenced by Fairweather.
(1) (Fairweather teaches controlling the first communicator [0034] to transmit service request information for a service, the service request comprising event/trigger-based information and event/trigger-based application source code [0087-0089, 0093, 0101-0104, 0110-0117; FIG. 4E, all Elements] during a deployment phase [0094] for a “Gateway service” [0067], the service request information or trigger construct [0079, 0155] corresponding to the event/trigger selected by the event selection [0088; FIG. 4C, All Elements], and the event application source code corresponding to source code/script for the event parsed [0079, 0286] from service application source code for an application [0101-0104, 0110-0117; FIG. 4E, all Elements] for the first service stored [0008, 0090, 0123], e.g. “a mirrored script registry associated with the gateway and stored on the platform” [0008])
(2) (Fairweather discloses a processor to control the second communicator, e.g. “For script execution environments 150 executing within a gateway 120, communications will normally be with controller 130 of that gateway 120” [0711], to transmit the control signal [0079; 0633; Claim 1 of Fairweather], e.g. “controlling behaviors on remote gateways 120 by reading and/or writing data in the data architecture for gateways 120 and/or devices” [0079] and “each of the one or more gateways comprises at least one hardware processor, one or more drivers, wherein each of the one or more drivers communicates with at least one of the one or more physical devices using a communication protocol to read, write, or read and write device properties of the physical device” [Claim 1 of Fairweather])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Fairweather. 
The prima face case of obviousness would have been the same as that of claim 1.

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed September 14, 2021, with respect to claims 1-11 and 13-15. However, they are moot due to a new grounds of rejection. 
 First Examiner has set forth new rejections for claims 10-11 and 13-14 under 35 U.S.C. 101. 
Important to consider, Independent claim 1 is currently statutory under 35 U.S.C. 101.
Important to consider, Dependent claims 2-7 are also statutory under 35 U.S.C. 101.  
Important to consider, Independent claim 8 has the same claim scope as claim 1 – therefore, claim 8 is statutory under 35 U.S.C. 101.  
Important to consider, Dependent claim 9 is statutory under 35 U.S.C. 101.  
Important to consider, Independent claim 15 is also statutory under 35 U.S.C. 101. 
Next, Examiner has set forth new rejections for 35 U.S.C. 112(b) for claims 11 and 14, due to indefinite claim language.
Examiner has set forth new rejections for claims 1-3, 5-11, and 13-15 under 35 U.S.C. 103, with new combinations and rationales showing the claimed subject matter is unpatentable over Fukui et al (Pub. No. US2013/0232255; hereinafter Fukui) in view of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather).  
Prior art of Fairweather et al. (Pub. No. US2018/0013579 filed December 21, 2015; hereinafter Fairweather) discloses/teachings features for creating scripts (source code) with event information that is transmitted/deployed to gateway nodes or other physical devices. Then, upon parsing of the script at the receiving end, the script is executed and a signal is transferred. Such disclosures/teachings are Pub. No. US2013/0232255; hereinafter Fukui), with prima facie case of obviousness to render Applicant claims 1-3, 5-11, and 13-15 unpatentable over prior art of record.
Therefore, Examiner maintains the rejection to the pending claims under 35 U.S.C. 101, 35 U.S.C. 112, and 35 U.S.C. 103.
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        October 20, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199